Citation Nr: 9902328	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  92-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of right ankle fracture, to include 
arthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected bilateral maxillary sinusitis, to include ethmoid 
sinusitis with polypectomy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to July 
1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the February 1992 rating decision of 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).

In a February 1992 rating action, the RO granted service 
connection for residuals of a right ankle sprain and assigned 
a noncompensable evaluation.  The RO denied entitlement to 
service connection for sinusitis.  The veteran filed a timely 
notice of disagreement (NOD) in April 1992 and perfected his 
appeal in August 1992.  The veteran was afforded a hearing 
before a member of the Board in October 1992 and the case was 
subsequently forwarded to the Board for adjudication upon the 
merits.

In February 1993, the Board remanded this matter to the RO 
for further development, to include obtaining additional 
treatment records and affording the veteran VA ear, nose, and 
throat (ENT) and orthopedic examinations.

Following August and October 1993 VA examinations, the RO 
granted an increased evaluation to 10 percent disabling for 
service-connected right medial malleolus fracture residuals 
in a November 1993 decision.  The RO continued its earlier 
denial of service connection for bilateral maxillary 
sinusitis.  

The veteran was afforded an RO hearing in July 1994.  In his 
October 1994 decision, the Hearing Officer denied entitlement 
to an increased evaluation for service-connected residuals, 
right medial malleolus fracture and granted service 
connection for bilateral maxillary sinusitis.  In December 
1994, the veteran was granted a 10 percent disability 
evaluation for his service-connected bilateral maxillary 
sinusitis.  The case was subsequently forwarded to the Board 
for adjudication upon the merits.

In June 1996, the Board remanded the case for further 
development including whether right ankle arthritis was 
present and, if so, whether it was related to the service-
connected right ankle disability and whether chronic ethmoid 
sinusitis and residuals of removal of nasal polyps were 
presented and, if so, whether they were related to the 
service-connected bilateral maxillary sinusitis.

After July 1996 and May 1998 VA examination, the RO 
determined that the veterans service-connected bilateral 
maxillary sinusitis, evaluated as 10 percent disabling, 
included ethmoid sinusitis with polypectomy and did not 
warrant an increased or separate evaluation.  The RO further, 
determined that the veterans service-connected residuals of 
a right ankle fracture, evaluated as 10 percent disabling, 
included right ankle arthritis and did not warrant an 
increased or separate evaluation.

The Board notes that while the veteran has been granted 
increased evaluations for both his service-connected right 
ankle disability and sinusitis since he perfected his appeal, 
he may still receive evaluations in excess of 10 percent 
disability evaluations assigned for each of the service-
connected disabilities.  Therefore, the issues of entitlement 
to evaluations in excess of 10 percent for right ankle 
fracture to include arthritis and bilateral maxillary 
sinusitis to include ethmoid sinusitis with polypectomy are 
now before the Board.  See Holland v. Brown, 9 Vet. App. 324 
(1996); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the issues on appeal has been obtained.

2.  The veteran's right ankle disability is manifested by 
symptomatology to include complaints of pain with extended 
use, but the ankle retains moderate range of motion without 
radiographic evidence of malunion or nonunion.

3.  The veterans bilateral maxillary and ethmoid sinusitis 
with polypectomy is productive of recurrent nasal congestion 
and sinus infections and frontal headaches which require 
treatment with Vancenase nasal inhalers and steroids.


CONCLUSIONS OF LAW

1.  The criteria for evaluation for right ankle disability in 
excess of 10 percent have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (1998).

2.  The bilateral maxillary sinusitis to include ethmoid 
sinusitis with polypectomy warrants a 30 percent evaluation 
and no higher. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
6511, 6513, prior to and after October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veterans claims for increased evaluations for right 
ankle disability and sinusitis, are well grounded within the 
meaning of 38 U.S.C.A. § 5107.  Well- grounded claims are 
plausible claims which is meritorious on their own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general allegations of increased disabilities are 
sufficient to establish well-grounded claims seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  As noted above, the Board remanded this case to the 
RO for further development in February 1993 and June 1996.  
The Board finds that the RO adequately complied with the 
remand instructions.


Factual Background

The veteran filed his original claim for service connection 
for sinus problems and a right ankle disability in July 1991.
In an October 1991 VA examination, the examiner noted slight 
tenderness and normal motion of the right ankle.  The 
examiners diagnoses included right ankle sprain.

In a February 1992 rating action, the RO granted service-
connection for residuals of a right ankle strain and assigned 
noncompensable evaluation.  The RO denied entitlement to 
service connection for sinusitis.  The veteran filed a timely 
notice of disagreement (NOD) in April 1992 and perfected his 
appeal in August 1992.

Of record is an April 1992 statement from the veterans 
private examiner which reflects that the veteran had been 
treated for chronic sinusitis since 1988.  In 1988, the 
veteran underwent a septectomy with a left nasal antral 
window.  During service in August 1991, the veteran 
experienced a recurrence of severe upper respiratory 
infection complicated by sinusitis.  At that time, bilateral 
nasal polyps were noted.  The veteran subsequently underwent 
a bilateral Caldwell Luc and left intranasal ethmoidectomy.

VA outpatient treatment records from March 1992 to May 1992 
reflect treatment for pain over the right lateral malleolus.  
An examiners assessment included old non-union, new distal 
fibula non-displaced fracture probably from injury in April 
1991.  The veteran was also treated for sinusitis in May 
1992.

In October 1992, the veteran testified before a member of the 
Board sitting at the Boston, Massachusetts RO.  The veteran 
testified that he fractured his right ankle during service in 
April l991 when he hit his ankle against a bedpost.  He 
described his right ankle as sore, swollen, and stiff since 
his injury.  He noted that he was a pharmacist and was 
required to stand for several hours a day.  He noted that he 
experienced pain upon prolonged standing and when driving his 
car.  He reported that he had undergone repair of his 
deviated septum prior to service and experienced no flare-ups 
or recurrence of sinusitis until service.  He noted that he 
was treated during service for sinusitis.  He reported that 
he continued to experience bouts of sinusitis after his two 
surgeries in 1988 and 1991.  He reported various continuing 
treatment for his sinusitis including antibiotic treatment.      

In February 1993, the Board remanded the issues of 
entitlement to service connection for sinusitis and 
entitlement to an increased evaluation for service-connected 
right ankle disability to the RO for further development.

Additional VA outpatient treatment records from July 1991 to 
February 1993 reflected treatment for left maxillary 
sinusitis, relapsing, and ankle pain.  

Submitted in support of his claim, is a July 1993 statement 
from a private examiner, which reflects  that the veteran had 
been treated for his sinus problems since August 1991.  
Private treatment records from July 1988 to October 1991 
reflected treatment for sinus and right ankle complaints.

During an August 1993 VA joints examination, the veteran 
reported right ankle soreness, stiffness, and swelling.  He 
noted that he took aspirin on an as needed basis.  

Examination of the right foot and ankle revealed a semi-rigid 
pes planus and supination of his feet bilaterally.  The 
veteran had a normal gait on the flat floor but did not heel 
to toe walk well due to the limitation of his right ankle.  
The lateral malleolar area was enlarged on the right and this 
was a rather generalized enlargement from anterior/posterior 
diameter.  On the medial malleolus, there was a dome-shaped 
enlargement that protruded more medially than anteriorly or 
posteriorly.  The examiner noted tenderness around the tips 
of both malleoli, anteriorly, posteriorly, and inferiorly.  
Mild swelling on the right ankle was also noted.  Reduced 
inversion motion on the right was noted and the veteran had 5 
degrees inversion versus 10 degrees on the left.  His 
inversion was slightly reduced on the left side secondary to 
his pes planus , but was more marked on the right side.  The 
range of motion of the right ankle was zero degrees 
dorsiflexion and 22 degrees plantar flexion.  The 
circumference of the right ankle was 10 ½ inches versus 10 
inches on the left.  The examiner opined that the enlargement 
was probably due to the bony enlargement of the malleoli.  
Right ankle x-rays revealed healing bi- malleolar fractures.  
Position appeared satisfactory although healing was not yet 
complete.

During an October 1993 VA nose and sinus examination, the 
veteran complained of stiffness in the nose and face and 
frontal headaches.   Upon examination, the examiner noted 
that the nose, external nose, and nasal vestibules were 
normal.  The left and right nasal cavities were open.  The 
nasal septum was in the midline of the floor of the nose and 
the inferior nasal meatus was normal.  The inferior nasal 
turbinates and middle meatus were normal.  There was some 
congestion of the middle turbinates in both sides.  The 
veterans sephomethmoid, olfactory area, and superior nasal 
turbinates were not visualized.  Sinus x-rays revealed 
chronic maxillary sinusitis.  The examiners diagnoses 
included chronic maxillary sinusitis.

In a November 1993 rating action, the RO granted an increased 
evaluation for the veteran's service-connected residuals of a 
right medial malleolus fracture and assigned a 10 percent 
disabling evaluation.  The RO denied entitlement to service 
connection for bilateral maxillary sinusitis.

In July 1994, the veteran was afforded a hearing before the 
RO.  The veteran testified that he wore a splint on his right 
ankle to ease his pain.  He reported pain upon prolonged 
standing and when driving his car.  He testified that walking 
was uncomfortable.  He noted that while his sinus problems 
existed prior to service, they were greatly exacerbated 
during service.  He stated that he was treated for sinus 
problems during the Persian Gulf War and that he continued to 
experience recurrent sinusitis after service.  He described 
his nasal surgeries in 1988 and 1991 and stated that he took 
steroids and antibiotic medications for his sinus problems.  
He reported that he used an inhaler several times a day.  He 
stated that the flare-ups he experienced after his service in 
the Persian Gulf War and after his surgeries were more severe 
than the earlier flare-ups.

In his October 1994 decision, the Hearing Officer denied 
entitlement to an increased evaluation for the veterans 
service-connected right ankle disability and granted service 
connection for bilateral maxillary sinusitis.  In a December 
1994 rating action, the RO assigned a 10 percent disability 
evaluation for the veteran's service-connected bilateral 
maxillary sinusitis.

The veteran underwent VA examination in October 1995.  Upon 
examination of the veterans right ankle, the examiner noted 
a large projection at the area of the medial malleolus.  The 
area was nontender.  The examiner noted full range of motion 
of the right ankle.  The examiner noted that recent x-rays 
reflected no evidence of arthritis and showed a persistent 
nonunion of the medial malleolus with some hypertrophic bone 
formation between the tibia and the fibula just above the 
ankle joint.  The examiners diagnoses included old nonunion 
of the medial malleolus, fracture of the lateral malleolus, 
and calcification/bone formation in the interosseous membrane 
between the tibia and the fibula.

Also in October 1995, the veteran underwent VA examination in 
the arthritis clinic for right ankle arthritis.  Upon 
examination, the examiner noted that the veterans right 
ankle exhibited prominent lateral and medial malleolus which 
was nontender on palpation.  Range of motion of the right 
ankle was significantly diminished with 5 degrees 
dorsiflexion and 20 degrees plantar extension with less that 
5 degrees eversion and inversion on the right ankle with 
significant pes planus.  X-rays of the right ankle revealed 
normal ankle joint space and articular margins.  There was a 
fracture of the medial malleolus.  The fracture fragments did 
not show complete bony union and sclerosed edges.  This was 
suggestive of nonunion or delayed union.  Additionally, there 
was proliferative periosteal new bone formation on the 
interosseous aspect of both distal tibia and fibula.  No 
other abnormality was noted.  These appearances were of 
remote trauma and ununited medial malleolus fracture.  No 
changes suggestive of degenerative joint disease of the ankle 
joints were present.  The examiners diagnoses included 
status-post post-traumatic right ankle degenerative joint 
disease with residual right medial malleolus fracture in 
1991.

During an October 1995 VA nose and sinus examination, the 
veteran complained of facial pain in the maxillary sinus area 
and frontal headaches.  He noted that he was using a 
Vancenase nasal inhaler almost constantly.  The examiner 
noted that the nose showed congestion of the nasal mucosa, 
nasal septum, and nasal turbinates.  Some crusting and 
dryness in both nasal cavities and mucus were also noted.  
The examiners diagnoses included chronic rhinitis, chronic 
maxillary and ethmoid sinusitis, and headaches.

The case was again forwarded to the Board for review and in 
June 1996 the Board remanded the case for clarification of 
diagnoses relating to the veterans right ankle complaints 
and sinusitis. 

During a July 1996 VA nose and sinus examination, the veteran 
complained of a congested feeling in the nose and frontal 
headaches.  The examiner noted that the external nose was 
normal.  Nasal vestibules were narrowed.  The nasal septum 
was deviated to the left side in a narrow nose where the 
turbinates were congested and constituted nasal blockage.  
The inferior and middle nasal turbinates were congested.  The 
examiners diagnoses included chronic rhinitis, deviated 
nasal septum, congested and hyper [sic] nasal turbinates, 
chronic ethmoiditis, and chronic maxillary sinusitis.

The veteran was afforded another VA ankle examination in May 
1998.  The veteran reported that since his in-service right 
ankle injury, he continued to have lateral malleolar pain in 
the right ankle.  Upon examination of the right ankle, the 
examiner noted a large bony deformity of the medial 
malleolus.  The lateral malleolus was without deformity 
however, it was tender on palpation.  Range of motion of the 
right ankle was 15 degrees of dorsiflexion, 25 degrees of 
plantar flexion, 15 degrees of inversion, and 5 degrees of 
eversion.  The examiners diagnoses included old chip 
fracture, right ankle, lateral malleolus, service-related by 
history and old fracture of the right medial malleolus, 
approximately 1964, by history.  The examiner noted in an 
addendum that x-rays of the right ankle revealed a old, well-
healed fracture of the medial malleolus together with 
degenerative changes of the adjacent tibial articulation.  In 
addition, an old well-healed and well-aligned fibula fracture 
was seen.  No other abnormalities were noted.

In a June 1998 rating action, the RO denied entitlement to an 
increased evaluation for service-connected bilateral 
maxillary sinusitis.  The RO did include ethmoid sinusitis 
with polypectomy in the evaluation of bilateral maxillary 
sinusitis.  The RO also, denied entitlement to an increased 
evaluation for service-connected residuals of right ankle 
fracture and included consideration of arthritis in the 
determination.

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. This evaluation 
includes consideration of functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40.  Additionally, 
functional impairment due to pain, weakness, fatigability, 
incoordination, and painful motion must also be considered. 
38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the claimants condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).
The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14. The Court has 
emphasized that all disabilities, including those arising out 
of a single disease entity, are to be rated separately as 
long as the symptomatology is not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25.

Under the governing criteria, normal range of ankle motion is 
20 degrees of dorsiflexion and 45 degrees of plantar flexion. 
38 C.F.R. § 4.71a, Plate II.  Moderate limitation of motion 
of the ankle warrants a 10 percent evaluation and marked 
limitation of motion of the ankle warrants a (maximum) 20 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation and malunion of 
the tibia and fibula with moderate knee or ankle disability 
merits a 20 percent evaluation.  A 30 percent evaluation is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability, and a (maximum) 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
with loose motion, requiring brace. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Additionally, the criteria for the evaluation of the 
veterans service-connected sinusitis changed during the 
pendency of the appeal.  The Court of Veterans Appeals 
(Court) has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should apply.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
Accordingly, consideration will be given to both versions of 
Diagnostic Codes 651 and 6513 to determine which version is 
most favorable to the veteran.

Under Diagnostic Codes 6511, 6512, 6513, 6514, in effect 
prior to October 7, 1996, a 10 percent evaluation is 
warranted for moderate chronic sinusitis manifested by 
discharge, crusting or scabbing and infrequent headaches.  A 
30 percent evaluation requires severe chronic sinusitis 
manifested by frequently incapacitating recurrences, severe 
and frequent headaches, and purulent discharge or crusting 
reflecting purulence.

Effective October 7, 1996, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.

Analysis

The current medical evidence shows that the veteran has right 
ankle limitation of motion and pain, and functional 
impairment due to pain.  VA outpatient treatment records 
reflect that an old non-union, new distal fibula non-
displaced fracture probably from injury in April 1991.  In 
August 1993, the veterans range of motion of the right ankle 
was zero degrees dorsiflexion and 22 degrees plantar flexion.
In October 1995, VA examiner noted full range of motion of 
the right ankle.  The examiner noted that recent x-rays 
reflected no evidence of arthritis and showed a persistent 
nonunion of the medial malleolus with some hypertrophic bone 
formation between the tibia and the fibula just above the 
ankle joint.  The examiners diagnoses included old nonunion 
of the medial malleolus, fracture of the lateral malleolus, 
and calcification/bone formation in the interosseous membrane 
between the tibia and the fibula.

Also in October 1995, the veterans range of motion of the 
right ankle was significantly diminished with 5 degrees 
dorsiflexion and 20 degrees plantar extension with less that 
5 degrees eversion and inversion on the right ankle with 
significant pes planus.  X-rays of the right ankle revealed 
normal ankle joint space and articular margins.  There was a 
fracture of the medial malleolus.  The fracture fragments did 
not show complete bony union and had sclerosed edges.  This 
was suggestive of nonunion or delayed union.  Additionally, 
there was proliferative periosteal new bone formation on the 
interosseous aspect of both distal tibia and fibula.  No 
other abnormality was noted.  These appearances were of 
remote trauma and ununited medial malleolus fracture.  No 
changes suggestive of degenerative joint disease of the ankle 
joints were present.  The examiners diagnoses included 
status-post post-traumatic right ankle degenerative joint 
disease with residual right medial malleolus fracture in 
1991.

In May 1998, VA examiner noted range of motion of the right 
ankle was 15 degrees of dorsiflexion, 25 degrees of plantar 
flexion, 15 degrees of inversion, and 5 degrees of eversion.  
The examiners diagnoses included old chip fracture, right 
ankle, lateral malleolus, service related by history and old 
fracture of the right medial malleolus, approximately 1964, 
by history.  The examiner noted in an addendum that x-rays of 
the right ankle revealed an old, well-healed fracture of the 
medial malleolus together with degenerative changes of the 
adjacent tibial articulation.  In addition, an old well-
healed and well-aligned fibula fracture was seen.  No other 
abnormalities were noted.

Although, the evaluation of the same disability under various 
diagnoses is to be avoided pursuant to 38 C.F.R. § 4.14, the 
Court has emphasized that all disabilities, including those 
arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25.  The Board finds that the veterans right 
ankle disability is more appropriately rated under Diagnostic 
Code 5271, limitation of motion of the right ankle.

While evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 evaluates malunion of the tibia and fibula based on 
whether the disability of the knee or ankle is slight, 
moderate, or marked, the Board notes that the most recent VA 
examination in May 1998 revealed an old chip fracture, right 
ankle, lateral malleolus, service related by history and old 
fracture of the right medial malleolus, approximately 1964, 
by history.  The examiner noted in an addendum that x-rays of 
the right ankle revealed a old, well-healed fracture of the 
medial malleolus together with degenerative changes of the 
adjacent tibial articulation.  In addition, an old well-
healed and well-aligned fibula fracture was seen. 

Pursuant to Diagnostic Code 5271, considering the veteran's 
limitation of motion of the right ankle, in August 1993, the 
veterans right ankle exhibited reduced inversion on the 
right.  The veteran reported right ankle pain, stiffness, and 
swelling.  The veterans range of motion was zero 
dorsiflexion and 22 degrees of plantar flexion. The veteran 
underwent VA examination in October 1995.  The examiners 
diagnoses included old nonunion of the medial malleolus, 
fracture of the lateral malleolus, and calcification/bone 
formation in the interosseous membrane between the tibia and 
the fibula.  

Also in October 1995, the veteran underwent VA examination in 
the arthritis clinic for right ankle arthritis.  Range of 
motion of the right ankle was significantly diminished with 5 
degrees dorsiflexion and 20 degrees plantar extension with 
less that 5 degrees eversion and inversion on the right ankle 
with significant pes planus.  X-rays of the right ankle 
revealed normal ankle joint space and articular margins.  
There was a fracture of the medial malleolus.  The fracture 
fragments did not show complete bony union and sclerosed 
edges.  This was suggestive of nonunion or delayed union.  
Additionally, there was proliferative periosteal new bone 
formation on the interosseous aspect of both distal tibia and 
fibula.  No other abnormality was noted.  These appearances 
were of remote trauma and ununited medial malleolus fracture.  
No changes suggestive of degenerative joint disease of the 
ankle joints were present.  The examiners diagnoses included 
status-post post-traumatic right ankle degenerative joint 
disease with residual right medial malleolus fracture in 
1991.  

In May 1998, VA examination revealed range of motion of 15 
degrees dorsiflexion, 25 degrees of plantar flexion, 15 
degrees of inversion, and 5 degrees of eversion.  
Additionally, the veteran reported lateral malleolus 
tenderness on palpation.  As noted above normal ankle 
dorsiflexion is from zero to 20 degrees and normal ankle 
plantar flexion is from zero to 45 degrees. 38 C.F.R. § 
4.71a, Plate II. 

To summarize, the Board has considered the lay statements 
describing the symptoms of the right ankle disability and in 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, this 
evidence must be viewed in conjunction with the medical 
evidence of record.  As previously set forth, in order to be 
entitled to a higher rating, the medical evidence must show 
marked limitation of motion of the right ankle.

After careful consideration of the veteran's contentions and 
the medical evidence of record, the Board is unable to find 
that an increased evaluation is merited for the veteran's 
right ankle disability.  The most recent medical examination 
was positive only for moderate limitation of motion and x-ray 
evidence of an old well-healed fracture of the medial 
malleolus together with degenerative changes of the adjacent 
tibial articulation.  Therefore, without marked limitation of 
motion, an increased evaluation under the appropriate rating 
code is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
pertaining to functional loss due to pain and other factors 
of disability have been considered.  However, there is no 
evidence of weakness, instability, excess fatigability, or 
incoordination. 

The Board is satisfied that the reports of the current VA 
examinations adequately portray the absence of any functional 
loss due to pain, as well as, the degree of loss of  function 
due to weakened movement, excess fatigability, or 
incoordination, as required by  38 C.F.R. §§  4.40, 4.45.  
Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current 
evidence does not provide a basis which permits a higher 
evaluation.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
right ankle disability more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.

The Board has also considered whether the veteran may be 
provided a separate rating for arthritis.  Recently, the VA's 
Office of the General Counsel provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that 
where the medical evidence shows that a veteran has arthritis 
of a joint and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
may be assigned, but only if there is additional disability 
due to limitation of motion.  See VAOPGCPREC 23-97 (July 1, 
1997).  In this case, limitation of motion of the ankle is 
rated either at 10 percent when "moderate" or 20 percent when 
"marked" with no provision for a higher rating.  However, the 
rating schedule recognizes greater ankle impairment than 
limitation of motion through the provisions regarding 
ankylosis, which has been discussed, and nonunion or malunion 
of the tibia and fibula which involves the ankle, the latter 
of which, under Diagnostic Code 5262, is not applicable to 
this veteran's disorder since malunion or nonunion are not 
shown.  This code, in referring to marked ankle disability, 
contemplates limitation of motion as well as instability and 
deformity which allow for the higher rating.  The Board also 
notes that the evaluation for loss of use of the foot or for 
amputation of the leg below the knee permitting a prosthesis, 
a level of disability far greater than the veteran's, is 40 
percent under Diagnostic Codes 5167 and 5165.

Separate 10 percent evaluations under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5271 and 5262 are not warranted, as this 
would constitute pyramiding in violation of 38 C.F.R. § 4.14. 
Therefore, the Board finds that a 10 percent evaluation and 
no higher is warranted for the veterans service-connected 
moderate limitation of motion of the right ankle.

Regarding the veteran's claim for entitlement to an increased 
evaluation for sinusitis, the Board concludes that 
entitlement to a 30 percent disability evaluation for 
bilateral maxillary sinusitis, to include ethmoid sinusitis 
with polypectomy is warranted pursuant to the pre-October 7, 
1996, criteria.  The evidence of record demonstrates sinus 
symptomatology to meet the criteria for an increased 
disability evaluation pursuant to the old criteria.   The 
most recent VA examination in July 1996 reveals, turbinates 
congestion, narrowed nasal vestibules, deviated septum to the 
left, nasal blockage, and frontal headaches.  The Board notes 
that the veteran reported continuous treatment with the 
antibiotics, inhalers, as well as steroids. Through 
application of 38 C.F.R. § 4.7, the Board believes that these 
symptoms more nearly approximate the old criteria for a 
30 percent disability evaluation. The frequency of sinus 
infections coupled with their reported severity requiring 
inhalers and steroids is deemed to support the 
characterization of the disability as approximating the 
criteria for a 30 percent disability evaluation but no 
higher. 


ORDER

Entitlement to an increased evaluation for right ankle 
disability is denied.

Entitlement to a 30 percent evaluation and no higher is 
warranted for bilateral maxillary sinusitis, to include 
ethmoid sinusitis with polypectomy.






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
